Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on December 23, 2020. At this time, claims 1-20 are pending and addressed below. 
  Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998);   In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1, 5, 9 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 8 and 15 of US patent number 10909527   . Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim of the instant application is broader in scope than the claims of the patent number 10909527, and is anticipated by the claims 1, 3, 8 and 15.  


This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been patented. 
                                                       Claims comparison Table     
Instant Application
17/132473
Patent Application
19909527

15. An apparatus having a contact pad comprising: an antenna configured to receive a short range communication from a device; a microprocessor circuit powered by the antenna using energy from the short range communication; a memory storing: transaction logic configured to reference an identifier for the apparatus in connection with a transaction; and encryption and authentication logic configured to communicate with the device via the antenna, wherein the encryption and authentication logic is further configured to recognize a directive from the device and received by the antenna, the directive indicating that the identifier is to be rewritten, authenticate the contactless card by instructing the contactless card to generate a cryptogram, encrypting the cryptogram using a diversified key based on a counter value, a master key, and a cryptographic algorithm, transmitting the cryptogram generated by the contactless card to an authentication 

3. The medium of claim 1, wherein the instruction to change the first PAN received at the second applet is received via near field communication (NFC). 
9. A computer-implemented method to change account numbers on a contactless card using secure applets, comprising: maintaining, by a first applet of the contactless card, a first account number in a memory of the contactless card, the first account number configured to identify the contactless card to perform transactions; receiving, by a second applet of the contactless card from a mobile device, an instruction to change the first account number, wherein the second applet is distinct from the first applet; establishing, by the second applet, a secure communication channel with the first applet; communicating, 






                                
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: As to claim 1 and similar independent claims 9 and 16,  Zarakas (US  20170154328) discloses  a processor circuit; a memory coupled with the processor circuit, the memory configured to store: a first applet to authorize transactions for a contactless card and maintaining a first account number for the contactless card in the memory, the first account number identifying the contactless card in the transactions; a second applet distinct from the first applet and configured to communicate with an application of mobile device, wherein the second applet to:
The prior art does not disclose receive, from the mobile device, an instruction to change the first account number; establish a secure communication channel with the first applet; communicate, over the secure communication channel, a command to change the first account number to a second account number; and the first applet, in response to the command, change the first account number to the second account number. 
                                                       Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buckley, US pat.No. 20190295093. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Date: 1/28/2022                                                           /JOSNEL JEUDY/Primary Examiner, Art Unit 2438